       Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 1 of 14 Page ID #:20




 1   Yasin M. Almadani (Cal. Bar No. 242798)
     ALMADANI LAW
 2   14742 Beach Blvd., Suite 410
     La Mirada, California 90638
 3   (213) 335-3935 | YMA@LawAlm.com
 4   Attorney for Plaintiff
 5                             UNITED STATES DISTRICT COURT
 6                            CENTRAL DISTRICT OF CALIFORNIA
 7                                    WESTERN DIVISION
 8
     BERNIE 2020,                                     Case No. 20-CV-2096
 9
                 Plaintiff,                           DECLARATIONS IN SUPPORT OF
10                                                    APPLICATION FOR TEMPORARY
                        v.                            RESTRAINING ORDER
11
     DEAN C. LOGAN, Los Angeles
12   County Registrar-Recorder/County
     Clerk; and Does 1-100,
13
                 Defendants.
14
15         Plaintiff, by and through its attorney of record, has moved this court for a temporary
16   restraining order, pursuant to Fed. R. Civ. P. 65(b), restraining and enjoining Defendant
17   DEAN C. LOGAN, Los Angeles County Registrar-Recorder/County Clerk, its agents,
18   employees, successors, attorneys, and all persons in active concert and participation with
19   it or them, from closing the polls in Los Angeles County, California for an additional two
20   hours beyond their usual closing hour, or pending a hearing on Plaintiff’s action, filed with
21   this Court on March 3, 2020.        Attached are declarations in support of Plaintiff’s
22   application for a temporary restraining order.
23
24
      Dated: March 3, 2020                      Respectfully submitted,
25
26                                                 /s/ Yasin M. Almadani
                                                Yasin M. Almadani, Esq.
27                                              ALMADANI LAW
28                                              Attorney for Plaintiff
     Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 2 of 14 Page ID #:21




                         U.S. DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION




BERNIE 2020,
                          Plaintiff​,

                          —​against​—
                                                    Declaration of Jane Kim

DEAN C. LOGAN, Los Angeles County
   Registrar-Recorder/County Clerk; and Does
   1-100;
Defendants​.




1.     I am the California Political Director for the Bernie 2020 campaign.

2.     On March 3, 2020, volunteers and staff for the Bernie 2020 campaign under
my direction operated a voter protection hotline and collected field reports
detailing voting irregularities. Based on my best information and belief, the
information contained in the list of lines in the Memorandum of Points and
Authorities is an accurate reflection of these field reports.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
/s/ Jane Kim
Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 3 of 14 Page ID #:22
     Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 4 of 14 Page ID #:23




Declaration of Annaly Medrano

1.   I am a registered eligible voter who intended to conditionally in Los Angeles
County.

2.   I went to the vote center, where the line was over 1 hour long at Our Lady of
Holy Rosary in Sun Valley, California.

3.      I also witnessed only 4 out of 5 voting machines working.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.

/s/ Annaly Medrano
     Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 5 of 14 Page ID #:24




                                 U.S. DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA




BERNIE 2020,
                                                            Defendant
        Plaintiff,
                                                     Declaration of Matthew Strugar
                      --against---

Dean Logan, Registrar-Recorder/County
Clerk,



1.      I, Matthew Strugar, am a volunteer with BERNIE 2020.

2.      I went to the Logan Elementary School vote center in Echo Park, where I witnessed a
long line of persons waiting to cast their votes. The line went out of the door to the voting
center and was wrapped around the play area of said school. Voters stated to me that they
had been waiting for over ninety minutes hours to cast their votes.

3.      I went to the Mayberry Elementary School vote center in Echo Park, where I witnessed
a long line of persons waiting to cast their votes. The line went down an interior hallway and
out into the parking lot. I witnessed the line moving extremely slowly. Voters stated to me that
they had been waiting for over one hour to cast their votes.

4.      I went to the Echo Park Recreation Center vote center in Echo Park, where I
witnessed a long line of persons waiting to cast their votes. The line went out of the door of
the voting center, down the block on Bellevue, into the parking lot of said recreation center,
and around the entirety of the parking lot. Voters stated to me that they had been waiting for
over an hour and fifteen minutes to cast their votes.

5.      I went to the Elysian Masonic Lodge vote center in Los Feliz, where I witnessed a long
line of persons waiting to cast their votes. The line went out of the door of the voting center,
through the parking lot, down Vermont the corner of Franklin, down Franklin over half a block
east. Voters stated to me that they had been waiting for over two hours to cast their votes.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
/s/ Matthew Strugar
  Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 6 of 14 Page ID #:25




Declaration of Jorge Castaneda

1.     I am a registered voter/an eligible voter who intended to conditionally
register today in Los Angeles County. NA

2.    I went to the St. Charles Borromeo Church vote center, where the line was
250 voters long. Voters waited for 2 hours before were able to register and vote.

3.     I also witnessed only 2 Poll Books and 4 of 5 BDMs were functioning,
creating a massive bottleneck at the check-in desk.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.

/s/ Jorge Castañeda
  Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 7 of 14 Page ID #:26




                                  U.S. DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


BERNIE 2020,                                         Dean Logan, Registrar-Recorder/County
                                                     Clerk,
       Plaintiff,
                                                            Defendant
                      --against---
                                                     Declaration of Hodalys Anai Argueta




1. I am an eligible voter who intended to conditionally register today in Los Angeles County.

2.     I went to the California State University Northridge vote center, where the line was long. I
waited for 2 hours was unable to wait in line. I/other voters were unable to return and vote
because the line continue to be long. So I went to Northridge Academy to vote.

3.I also witnessed my fellow classmates leave California State University Northridge vote center
because they had to attend class.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
(Signature)”.
  Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 8 of 14 Page ID #:27




Declaration of Julian Cepeda

1. I am a registered voter in Los Angeles County.

2. I went to the Cal State Los Angeles vote center at 5151 State University Dr,
Los Angeles, CA 90032, where the line was 1 hour long at 3:30pm.

3. I also witnessed long lines at the voting center. 10 out the 48 voting
machines were down.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.

/s/ Julian Cepeda
Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 9 of 14 Page ID #:28
 Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 10 of 14 Page ID #:29




                                  U.S. DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


BERNIE 2020,                                         Dean Logan, Registrar-Recorder/County
                                                     Clerk,
       Plaintiff,
                                                            Defendant
                      --against---
                                                     Declaration of Olivia Slaby




1.     I am a registered voter in Los Angeles County.

2.      I went to the Ackerman Union vote center, where the line was extremely long. I have
currently been waiting for two hours to vote. I am giving this declaration from the line and have
not yet been able to vote. There are at least a few hundred people waiting in line to vote with
me.

3.     I also witnessed some people leaving without voting because the line is a few hours long
and these are students who have class.

4.      I believed based on my past experience voting in California that it would take 10 minutes
to vote. It is very important to me that I can vote in this election.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
/ Olivia Slaby /
 Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 11 of 14 Page ID #:30




Declaration of Sophia Armen

1.    I am a registered voter/an eligible voter who intended to conditionally

register today in Los Angeles County.

2.    I went to the a UCLA vote center, where the line was very long.

3.    I also witnessed that every single voter was given a provisional ballot. We

were told by poll workers it was because the LA registrar system was down, they

were offline. Every person was handed a provisional ballot.

I declare under penalty of perjury that the foregoing is true and correct.


Executed on March 3, 2020.


/s/ Sophia Armen
   Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 12 of 14 Page ID #:31



                                U.S. DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA




BERNIE 2020,
                                                          Defendant
       Plaintiff,
                                                  Declaration of Alexis Edelstein
                     --against---

Dean Logan, Registrar-Recorder/County
Clerk,



1.     I am Registered Voter in Los Angeles County and observed and Campaign Observer
today at the polls.

2.     I went to the Echo Park Rec Center voting site, 1632 Bellevue Ave. where the lines were
more than an hour long at 3:30pm. There was one line with only three working ipads and 5
working voter machines. There was a 100+ person line at 3:30pm.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
Alexis Edelstein
   Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 13 of 14 Page ID #:32



                                U.S. DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA




BERNIE 2020,
                                                          Defendant
       Plaintiff,
                                                   Declaration of Alexis Edelstein
                     --against---

Dean Logan, Registrar-Recorder/County
Clerk,



1.     I am Registered Voter in Los Angeles County and observed and Campaign Observer
today at the polls.

2.     I went to the Mayberry Elementary school voting site, 2414 Mayberry St. where the lines
were more than an hour long at 4pm. There was one line with only three working ipads and 9
working voter machines of which half were idle due to bottle neck with iPads. There was a 120
person line at 4pm.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
Alexis Edelstein
     Case 2:20-cv-02096 Document 4 Filed 03/03/20 Page 14 of 14 Page ID #:33



                                  U.S. DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA


BERNIE 2020,                                         Dean Logan, Registrar-Recorder/County
                                                     Clerk,
        Plaintiff,
                                                             Defendant
                      --against---
                                                     Declaration of Dylan Portillo




1.      I am resident and registered voter in Los Angeles County.

2.       I went to the Ackerman Union vote center around 12:30 pm. I witnessed voters waiting in
line for one and a half to two hours earlier in the day. I stayed to watch the poll for about five
hours and later in the day the line started taking two to three hours.

3.     I also witnessed 200 to 500 people waiting in line. I witnessed about 50 people leave
without voting. They left after hearing how long the line would take. These voters were primarily
students. I spoke to voters who had to go to work and class, so they could not stay to vote.

4.      At 6:00pm, the poll workers informed everyone in line that they will have to vote
provisionally because the registrar system went offline. As of 6:45 pm, the wait time is four
hours long.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 3, 2020.
/ Dylan Portillo /
